    Case: 1:19-mj-03191-TMP Doc #: 9 Filed: 08/13/19 1 of 2. PageID #: 39




                              IJNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO
                                   CLEVELAI\ID DTVISION                              3:54 PM, Aug 13, 2019

                                     CASE NO, I9-MJ-3I9I-TMP

UMTED STATES OF AMERICA




DROR SVORAI

                        Defendant.




                  WAIVER OF SPEEDY TRIAL ACT OF 1974 AND ORDER



       The below signatures reflect the parties' representations that the parties have requested a
continuance ofdefendant's time to indict beyond the 30 day limit set forth in the Speedy Trial
Act of 1974, l8 U.S.C. 93161 (hereinafter "The Act"). The defendant firther represents that he
has discussed his   righb under the Act and specifically state that his interests will be best served
by the granting   ofa continuance.

       The attorney for the defendant hereby represents that he has discussed the Defendant's
right under the act with him, is satisfred that the defendant understands said rights, and concurs
with the decision ofthe defendant that a continuance will be in the Defendant's best interest.

        For reasons orally set forth, and as indicated below, this court finds that the ends of
justice which would be served by the $anting ofa continuance outweigh the best interests ofthe
public and the defendant in being chrged. l8 U.S.C. g3l6l(b) and $3151 (h). Specifically, the
court hereby fmds that:

       The defendmt's arrest prcceded his indlctment, end thc focts upon which the grsnd
       jurymust base its determlnrtlon are unusual or complel

        Therefore, this court hereby grants the Defendanfs Request for Continuance. In the
intercst ofjustice, and at the specific request of the defendant, the 30 day limit within which the
defendant shall be indicated, as set forth in the Speedy Trial Act of 1974, has been extended until

&*aabe( An                 .zors


                                                   1
  Case: 1:19-mj-03191-TMP Doc #: 9 Filed: 08/13/19 2 of 2. PageID #: 40




ENTERED this    _       day ofAugust 2019




                                                Electronically Signed at Cleveland, Ohio
                                                3:53 PM, Aug 13, 2019
                                                 THOMAS M. PARKER
                                                 UNITED STATES MAGISTRATE JUDGE




          Dror Svorai
                                                     q{   IIIEI.EICCOUJX
                                                 w@sllsslot{ I @ 2514?l
                                                    SPEES: F.hr..Y      5,2(u
                                                                 hdcthdirL.t

      . Sobel
 tlomcy for Dror Svorai




        for the United States
[\e5on&o A.         A,lorr^r




                                            2
